Citation Nr: 1138462	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for the Veteran's service-connected degenerative disc disease of the lumbar spine (back disability), rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to August 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

In his January 2007 Substantive Appeal, the Veteran requested the opportunity to present testimony before a member of the Board via a Videoconference hearing.  The RO sent the Veteran a notice in August 2007 informing him that he had been scheduled for such a hearing in October 2007.  The Veteran did not respond to this notice, and he did not attend his scheduled hearing.  As the Veteran has not presented the Board with good cause as to why he was not able to attend his requested hearing, he need not be rescheduled for such a hearing.  

This case was previously before the Board in November 2010.  At that time, the Board remanded the claim in order that the Veteran could undergo a VA examination.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  Prior to December 16, 2010, the Veteran's back disability resulted in forward flexion of 90 degrees and a combined range of motion in his thoracolumbar spine of 230 degrees, but it did not result in muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  

2.  Since December 16, 2010, the Veteran's back disability has resulted in forward flexion limited to 60 degrees, but has not resulted in ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to December 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2010).

2.  The criteria for a rating in excess of 20 percent since December 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claim shows that the Veteran first sought service connection for his back disability in September 1998.  Service connection for this condition was granted in a November 1998 rating decision, and a 10 percent disability evaluation was assigned.  The Veteran sought an increased rating in an April 2004 claim, but a November 2004 rating decision left the Veteran's rating unchanged.

The Veteran filed the claim at issue here in March 2006.  He underwent a VA examination in May 2006.  The RO issued a rating decision in June 2006 that left his rating unchanged.  The Veteran filed a Notice of Disagreement, and the RO issued a Statement of the Case in January 2007.  The Veteran filed a timely Substantive Appeal in February 2007.  When the case came before the Board in November 2010, it remanded the case for further development.  The Veteran underwent a VA examination in December 2010.  In May 2011, the Appeals Management Center (AMC) issued a rating decision that increased the Veteran's disability rating to 20 percent effective the day of his VA examination (December 16, 2010).  The AMC also issued a Supplemental Statement of the Case, and the case has now returned to the Board.  

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  In this case, as the most recent VA examination indicates that the Veteran suffers from degenerative disc disease, the Board shall consider ratings under each formula.  

The General Rating Formula for Disease and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1.  Pursuant to that formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the Veteran's rating has already been staged, the Board shall evaluate both the dates of the stage and the propriety of the ratings assigned.  

10 Percent Rating Prior to December 16, 2010

The Veteran's back disability was rated as 10 percent disabling prior to December 16, 2010.  For the reasons that follow, the Board finds this rating to be proper.

The Veteran underwent a VA examination in May 2006.  The Veteran stated that he injured his back in 1998 during an in-service artillery accident.  He stated that he has suffered from back pain since that time.  He described the pain as centered in his lower back and not radiating.  He stated that he has flare-ups every two weeks that resulted in his right leg going numb.  He stated that he had no bowel or bladder changes and no erectile dysfunction.  Though he had no problems with his activities of daily living, he did have problems with recreational activities and driving.

Upon examination, the examiner found the Veteran to have a normal gait and posture.  He had full strength in his bilateral lower extremities through all muscle groups; his sensation was intact.  He had a negative straight leg raise test and Waddell's signs.  There was no ankylosis or fixed deformities, though he was tender to palpation along his erector spinae muscles in his thoracolumbar spine.  

Range of motion testing revealed the Veteran to have flexion of 90 degrees, extension of 30 degrees, left and right lateral flexion of 30 degrees each way, and left and right lateral rotation of 30 degrees each way.  The examiner noted that lumbar extension resulted in moderate to severe pain from 20-30 degrees; accordingly, the Board shall consider the Veteran's flexion to be limited to 20 degrees.  The Veteran thus had a combined range of motion of 230 degrees.  There was no change in his ranges of motion upon repetitive motion, and he was not limited due to fatigability or weakness.  

X-rays of the Veteran's lumbar spine showed that his vertebral bodies were satisfactorily aligned.  There was no evidence of any acute fracture or compression deformity.  The disc spaces were well maintained, and there was no evidence of spondylolsis.  The examiner diagnosed the Veteran as suffering from mechanical back pain.  

There is no other relevant evidence from this period.  Though the Veteran's VA treatment records have been obtained, they do not contain information regarding the Veteran's ranges of motion, making them less useful in an increased rating claim.  

Given the foregoing, the Board finds the 10 percent rating assigned to this time period to be proper.  As the examiner from the Veteran's VA examination did not diagnose the Veteran as suffering from degenerative disc disease, only ratings under the General Rating Formula for Disease and Injuries of the Spine are applicable.  (In any event, no incapacitating episodes are shown.)  

Under the General Rating Formula, to warrant an increased 20 percent rating, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5235.

The VA examination showed the Veteran to meet none of these criteria.  His flexion was 90 degrees, his combined range of motion was 230 degrees, and he did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The only issue giving the Board pause is an April 2007 letter from the Veteran regarding his disability.  In that letter, the Veteran stated that his back disability resulted in him having bowel movements unintentionally.  

If the Veteran were suffering from such a bowel impairment associated with his back disability, then it could be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DC 5235, Note 1.  In this case, however, there is no evidence that the Veteran suffers from a chronic, objective neurologic abnormality, including bowel impairment.  In a December 2010 VA examination, the Veteran stated that he had only one episode of stool incontinence (at some point in 2007) and has not suffered from similar episodes since.  As there is no evidence showing that the Veteran suffers from a chronic, neurologic abnormality as a result of his back disability, service connection or a separate evaluation for such an abnormality is not warranted.

Further, the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from mechanical back pain with a decrease in his combined range of motion.  This symptom is contemplated under the applicable rating criteria for an increased evaluation for spinal injuries.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the evidence of record shows that the Veteran has forward flexion of 90 degrees, a combined range of motion in his thoracolumbar spine of 230 degrees, and that there is no evidence that he suffers from muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Accordingly, the Board concludes that he has not met the criteria for an increased evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5235-5243.

20 Percent Rating Since December 16, 2010

As noted above, the AMC increased the Veteran's rating to 20 percent in a May 2011 rating decision.  For the reasons that follow, the Board finds that any further increase is not warranted.  

The Veteran underwent a VA examination in December 2010.  At that time, the Veteran stated that he continued to suffer from back pain, but that he does not have incapacitating episodes.  The Veteran stated that he does not use braces, splints, or assistive devices, and that he has not had surgery.  The Veteran stated that he suffered from stool incontinence once in 2007, but that he had not suffered from that condition since.  He also denied problems with urination or erections.  

Upon examination, the Veteran's gait was described as normal.  His knee and ankle jerks were 1/1 and symmetrical.  Vibration, light touch, and temperature were intact and symmetrical throughout.  Straight leg raising was positive on the left at 80 degrees and positive on the right at 90.  His spine showed no deformity, guarding, or tenderness.

Range of motion testing revealed the Veteran to have forward flexion of 0-60 degrees, at which point the Veteran stopped because of lumbar tightness.  The Veteran had extension of 15 degrees.  The Veteran had left and right lateral flexion of 30 degrees each way, and left and right lateral rotation of 35 degrees each way.  Repetitive motion did not result in fatigue, weakness, lack of endurance, or any other symptoms.  The examiner diagnosed the Veteran as suffering from degenerative joint disease and degenerative disc disease at L3-L4 and L4-L5 with chronic pain.  

Based on the results of this examination, the Board does not find that the Veteran's back disability warrants a rating in excess of 20 percent.  Under the General Rating Formula, an increased 40 percent rating would only be warranted if forward flexion of the thoracolumbar spine was limited to 30 degrees or less or if there were favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5235.  Here, the Veteran's forward flexion was 60 degrees, and his spine was not ankylosed.  He thus does not meet the criteria for a 40 percent rating under the General Rating Formula.

As the examiner diagnosed the Veteran as suffering from degenerative disc disease, he also may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that formula, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating.  Id., DC 5243.  Here, however, the Veteran denied suffering from any incapacitating episodes, and there is no evidence that he has ever suffered from such episodes.  Accordingly, a rating under this Formula is not warranted.

As above, an extraschedular rating is not at issue because the applicable rating criteria for spinal disabilities already address the decreased range of motion from which the Veteran suffers.  See Thun, 22 Vet. App. at 115.

In summary, the Board finds that the Veteran's most recent VA examination showed him to have forward flexion of 60 degrees without any evidence of ankylosis.  Accordingly, the Board concludes that the criteria for an increased 40 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5235-5243.




Duties to Notify and to Assist  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded two VA compensation and pension examinations germane to his claim on appeal.  

When this case was originally before the Board in November 2010, it remanded the claim in order that the Veteran may undergo a VA examination.  Specifically, the Board asked the examiner to comment on whether the Veteran currently suffers from an inability to control his bowel movements, and if so, whether such impairment was related to his service-connected disability.

The Veteran underwent the ordered VA examination in December 2010.  The examiner found that the Veteran had suffered from one episode of stool incontinence, but did not find the Veteran to suffer from any chronic or repeated bowel impairment.  As he did not find the Veteran to be suffering from this condition, he did not offer an etiology opinion.  

Given the examiner's findings, the Board finds there was substantial compliance with its November 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  In a September 2011 brief, the Veteran's representative argued that the examiner did not adequately address the question of whether the Veteran suffered from a bowel impairment.  In reading the examiner's report, however, the Board disagrees; the examiner stated that the Veteran had only one episode of stool incontinence and that he has not suffered from such condition since.  The Board finds that this observation complies with its remand directive, and that further information is not needed.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 10 percent for the Veteran's back disability prior to December 16, 2010 is denied.

A rating in excess of 20 percent for the Veteran's back disability since December 16, 2010 is denied.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


